DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are currently pending. Claims 1, 8, and 15 have been amended as per Applicant’s amendment filed 01 December 2020.
Response to Arguments
Applicant’s arguments filed 01 December 2020 have been considered but are moot because the new ground of rejection in view of Wallace (US 8914338 B1) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amended claims are addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9367557 B1) in view of Wallace (US 8914338 B1).



Referring to claims 1, 8, and 15, taking claim 15 as exemplary, Lin teaches
A data processing system, comprising: a processor; ([col 14: 33-56, Fig. 9, claim 20] processor) and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data storage operations, ([col 14: 33-56, col 27:56-65, Fig. 9, claim 20] memory) the operations including:
receiving a new data object for storage in an object store on a cloud computing platform; ([col 6:11-51, col 24:60-67, Fig. 1] system 100 includes, but is not limited to, one or more client systems 101-102 communicatively coupled to storage system 104 over network 103, which stores data objects (object store). Clients 101-102 may be any type of clients such as a server, a Web enabled appliance, and where network 103 may be any type of networks such as a local area network (LAN), a wide area network (WAN) such as the Internet, a fiber network, a storage network, or a combination thereof, wired or wireless. Clients 101-102 may be in physical proximity or may be physically remote from one another corresponding to Applicant’s cloud computing platform) dividing the new data object into a plurality of chunks of a predetermined size; ([abstract, col 4:8-21] a first sequence of data is partitioned into a plurality of data chunks in a first sequence order according to a predetermined chunking algorithm, Data is partitioned into chunks (fixed or variable size), where each data chunk is represented with a sketch that indicates the similarity of the data chunk) 
compressing the new data object, comprising compressing each chunk of the new data object based on the respective most similar existing chunk as a compression reference; ([abstract, col 4:8-49] data chunks are compressed in the second sequence order into a second sequence of data, such that similar data chunks are stored and compressed together) and
storing the compressed new data object in the object store (([abstract, col 4:8-49, col 24:60-67, Fig. 1] data chunks are compressed, such that similar data chunks are stored and compressed together).
	Lin does not explicitly teach for each chunk of the new data object, determining a respective most similar existing chunk already stored in the object store based on a similarity indicator stored in key value store. Lin does disclose the similarity of the data chunks is determined based on data patterns of the data chunks, where stored data chunks are scanned to determine the similarity of the data chunks based on sketches of the data chunks ([Lin abstract, col 4:49-63]).
Wallace teaches for each chunk of the new data object, determining a respective most similar existing chunk already stored in the object store based on a similarity indicator stored in key value store ([Wallace abstract, col 8:54-col 9:32, Figs. 2, 3] representative data for the data chunks so that representative data with similar bit patterns are proximate to one another in a sorted list of representative data. At block 205, similarity matching module 113 determines whether the bit patterns of representative data are sufficiently similar, thereby indicating that it would be more efficient to store one or more data chunks as the relative difference to another data chunk. If similarity matching module 113 determines that some representative data for one or more data chunks are sufficiently similar to a particular representative data for one data chunk (i.e., proximate in the sorted list of representative data), that particular representative data can be designated as base representative data such that the similar representative data is matched with the base representative data where the representative data include fingerprints of the data chunks as well as other information about the chunks [Wallace Figs. 2, 3](i.e. key value store)).
Lin and Wallace are analogous art because they are from the same field of endeavor in computing systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin and Wallace before him or her to modify the system of Lin to include the representative data list of Wallace, thereafter the system is connected to the representative data list. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to use similarity match to improve compression as suggested by Wallace ([col 10:30-33]). It is known to apply a known technique to a known device ready for improvement to yield predictable results. Therefore, it would have been obvious to combine Lin with Wallace to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 2, 9, and 16, taking claim 16 as exemplary, Lin in view of Wallace teaches
([Lin col 6:1-10, col 10:57-col 11:25, Figs. 5A, 7] A region sketch index is maintained, wherein each entry maps from a region sketch to a reference (i.e. most similar) to the corresponding data chunk. The term "sketch" (i.e. similarity indicator) refers to a compact data structure that represents a chunk of data such that similar chunks can be found by comparing their sketches. In one embodiment, a 60 sketch includes several sub-units referred to as super features. Each super feature is created based on hashing sub-regions of a data chunk (as opposed to generating a fingerprint based on the entire data chunk)).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 3, 10, and 17, taking claim 17 as exemplary, Lin in view of Wallace teaches
The data processing system of claim 16, wherein a similarity indicator for a chunk comprises a first number (n) of hash values ([Lin col 10:57-col 11:25] certain hashes such as the maximum hashes ( or maximums of a function of a hash) across the sub-regions are selected. Then a hash of one or more concatenated maximal (or minimal) hash values is used as a super-feature).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 4, 11, and 18, taking claim 18 as exemplary, Lin in view of Wallace teaches
The data processing system of claim 17, wherein the hash values that make up the similarity indicator for a chunk comprise largest n hash values out of a plurality of rolling hash values calculated for rolling fixed-sized sub-chunks of the chunk ([Lin col 1:63 - col 2:22, col 10:57-col 11:25] a hash of one or more concatenated maximal (or minimal) hash values is used as a super-feature, where a rolling hash function (e.g., a Rabin fingerprint) is applied over all overlapping small regions of the data chunk (e.g., a 32-byte window) and the features are selected from maximal hash values generated in the process. This can be done with multiple hash functions to generate any number of independent features (e.g., generating sixteen features). These features can be further processed to generate "super features," which can be generated by the application of a hashing func-tion over subsets of the feature values).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 5, 12, and 19, taking claim 19 as exemplary, Lin in view of Wallace teaches
The data processing system of claim 17, wherein an existing chunk already stored in the object store that shares a largest number of hash values with the chunk of the new data object in their respective similarity indicators is determined as the most similar existing chunk to the chunk of the new data object ([Lin col 6:1-10, col 9:8-25,  Fig. 17] A region sketch index is maintained, wherein each entry maps from a region sketch to a reference to the corresponding data chunk, where region sketch is generated for each of the storage region (e.g., CR or container) of storage units 108-109 storage system 104, where each storage region stores multiple data chunks. A region sketch may be generated based on the sketches of the data chunks stored therein. A region sketch index is maintained by storage system 104, which has many entries. Each entry corresponds to one of the region sketches (i.e. the most similar)).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 6, 13, and 20, taking claim 20 as exemplary, Lin in view of Wallace teaches
The data processing system of claim 15, the operations further comprising: in response to a request to retrieve the new data object, decompressing the compressed new data object to obtain the new data object in an uncompressed form using the respective most similar existing chunks used as compression references ([Lin col 10:33-56, col 15:64-67] Subsequently, during the restoration, compressed file 302 is identified and decompressed by decompressor 123 to reveal data chunks and restore recipe 304. Based on restore 55 recipe 304, reorganizer 122 is to reorganize the data chunks to recover original file 301).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9367557 B1) in view of Wallace (US 8914338 B1) as applied to claims 1, 8, and 15 above, and further in view of Behrendt (MICHAEL BEHRENDT "Serverless Computing: Customer Adoption Insights & Patterns," Second International Workshop on Serverless Computing (WoSC) 2017, part of Middleware 2017, November 25, 2017 pages 1-35.).

Referring to claims 7, 14, and 21, taking claim 21 as exemplary, Lin in view of Wallace teaches
The data processing system of claim 15, (see rejections above). 
Lin in view of Wallace does not explicitly teach wherein the receiving, the dividing, the determining, the compressing, and the storing are performed at a Function-as-a-Service (FaaS) module of the cloud computing platform.
Behrendt teaches wherein the receiving, the dividing, the determining, the compressing, and the storing are performed at a Function-as-a-Service (FaaS) module of the cloud computing platform ([Behrendt slides 2, 4, 12] serverless model/FaaS composition corresponding to Applicant’s FaaS).
Lin, Wallace, and Behrendt are analogous art because they are from the same field of endeavor in computing systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Wallace, and Behrendt before him or her to modify the system of Lin and Wallace to include the Function as a Service (Faas) of Behrendt, thereafter the system is connected to FaaS cloud services. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to expose operations using underlying technologies including cloud (containerized) ([slide 4]). It is known to apply a known technique to a known device ready for improvement to yield predictable results. Therefore, it would have been obvious to combine Lin and Wallace with Behrendt to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding data chunk matching.
US 9244623 B1
US 9727573 B1
US 20150324123 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132